Citation Nr: 0734250	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  06-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
cervical, thoracic, and lumbar spine disabilities claimed to 
have resulted from Department of Veterans Affairs (VA) 
hospitalization in June 2003.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1972 to August 1976.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2005 rating decision by the Waco, Texas, VA Regional Office 
(RO).  A videoconference hearing was held before the 
undersigned in July 2007.  A transcript of the hearing is of 
record.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

The preponderance of the credible and probative evidence of 
record is against a finding that the veteran has cervical, 
thoracic, and lumbar spine disabilities or additional 
disabilities due to injury during a June 2003 hospitalization 
at a VA facility.


CONCLUSION OF LAW

The criteria for establishing entitlement to compensation 
under 38 U.S.C.A. § 1151 for cervical, thoracic, and lumbar 
spine disabilities claimed to be the result of a June 2003 VA 
hospitalization are not met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.361 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A February 2005 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  The appellant was explicitly 
asked to provide any evidence in [his] possession that 
pertains to his claim.  Thus, he has been adequately informed 
of the need to submit relevant evidence in his possession, 
and has had ample opportunity to respond/ supplement the 
record.  He was advised of the criteria for rating 
disabilities and those governing effective dates of awards in 
a March 2006 letter.  (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), However, rating and effective 
date criteria have no significance unless a claim is allowed, 
and the decision below does not grant the veteran's claim.  
The veteran's pertinent VA hospitalization, and pre- and 
post-hospitalization records have been secured, as well as 
relevant private medical records.  The Board has considered 
whether a medical opinion to determine the nature and 
etiology of the veteran's spine disabilities is necessary, 
and finds it is not.  Simply stated, referral of this case 
for an examination and/or a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002), where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2).  The relevant hospitalization record provides 
very strong evidence against this claim.  Because it does not 
show that the alleged injuries occurred (and provides no 
suggestion that such injuries occurred), and because the 
Board finds the veteran's accounts of injuries in service not 
credible, any medical opinion relating the veteran's current 
spine disabilities to the alleged injuries would have no 
probative value.  Therefore the Board finds that a VA medical 
opinion is not required in this case.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of the claim.

II.  Factual Background

The veteran, who is legally blind, contends that he sustained 
disabilities of the cervical, thoracic, and lumbar spine as 
the result of a fall while hospitalized in a VA facility for 
appendicitis surgery in June 2003.  He contends that VA was 
negligent in not providing proper care and in particular not 
providing proper supervision and restraints to keep him from 
attempting to walk while medicated following his 
appendectomy.  He has provided statements from his wife and a 
friend to the affect that his care was lacking, and that the 
floor of his room was not adequately cleaned, providing a 
hazardous condition. 

VA records show that the veteran was an inpatient at the VA 
Blind Rehabilitation Center in Waco when on June 2, 2003, he 
reported right lower quadrant pain, chills, and vomiting.  He 
was transferred to the Temple VAMC and underwent an emergency 
appendectomy.  In the immediate postoperative period he was 
seen to be "doing fine."  He remained febrile, and the 
wound was opened after several days to treat infection, then 
packed with gauze.  A June 5th nursing checklist noted a 
special requirement that the veteran was "at risk for 
falls."  His fever had subsided by June 6th, although some 
cellulitis of the right flank was still present.  A June 6th 
nursing note indicated that the veteran's wife was "tearful 
and concerned regarding the patient's safety."  His wife 
noted that the veteran was acting bizarre, trying to walk 
without clothing on, and "attempting to walk around with 
help and she is concerned he will fall."  The veteran was 
interviewed and was alert and oriented.  He was noted to be 
unsteady on his feet.  He was able to demonstrate the use of 
the nurse call button.  "Wife states he had been incontinent 
of stool and was standing in it.  She had cleaned him up.  
Patient confirms this."  A June 7th nursing note indicated 
that the veteran was assisted with activities of daily living 
at all times; was resting comfortably in bed; and that all 
safety precautions were maintained, including the bed 
"locked in low position.  Side rails up x2.  Call bell 
within reach.  Frequent safety checks."  A June 8, 2003, 
nursing note indicated that the veteran "ambulates in hall, 
gait steady."  His cellulitis was noted to be resolved on 
June 8th, and he was discharged that day.  The discharge 
summary noted that he "feels great" and was in no acute 
distress.  His instructions were to remain on light activity 
for one week.  

A March 2004 statement from R. H., II, D.O., stated that Dr. 
H. had examined the veteran in November 2003 and had also 
reviewed medical records of the veteran.  Dr. H. stated that 
the veteran's medical treatment following his appendectomy 
was:

 ...negligent.  The patient was left 
unattended and was not provided 
appropriate assistance post-operatively 
resulting in falls injuring his neck and 
back.  The failure to provide uniformed 
continuous assistance for this disabled 
veteran did result in injury as a result 
of falls causing injury to his cervical 
spine and lumbar spine.

In a February 2006 statement, Dr. H. indicated that he had 
reviewed a December 2004 MRI report and that the veteran:

...did sustain physical bodily injury as a 
result of his negligent medical care 
during hospitalization at [Temple VAMC] 
from negligent nursing care and 
supervision, negligence in assisting the 
veteran for activities of daily necessity 
to include bathroom and bathing in his 
impaired visual and medication state from 
narcotic medications postoperatively 
resulting in multiple falls that causally 
and directly resulted in injury and 
following clinical conditions:

....moderate to severe post-traumatic 
cervical myofascial pain syndrome....;

Post-traumatic thoracic spine injury 
resulting in moderate to severe thoracic 
myofascial pain syndrome with associated 
disc protrusion with persistent pain, 
spasm, and limited mobility of the 
thoracic spine...;

Severe post-traumatic lumbar disc syndrome 
with myosfascitis and pain associated with 
persistent pain, radiculopathy to the left 
lower extremity, motor weakness of the 
left lower extremity with atrophy, 
mobility limitation of the lumbar spine.

III.  Legal Criteria and Analysis

When a veteran suffers additional disability as the result of 
training, hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability were  
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  

For claims filed on or after October 1, 1997, as here, the  
veteran must show that the VA treatment in question resulted 
in additional disability and that the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To determine whether a veteran has additional disability, VA  
compares the veteran's condition immediately prior to the  
beginning of medical or surgical treatment to the veteran's  
condition after such care has ceased.  38 C.F.R. § 3.361(b). 
To establish actual causation, the evidence must show that  
the hospital care, medical or surgical treatment, resulted in  
the veteran's additional disability.  Merely showing that a 
veteran received care, treatment, or examination and that the 
veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability, it must be shown that VA hospital 
care, medical or surgical treatment or examination caused the 
veteran's additional disability and that VA failed to 
exercise the degree of care expected of a reasonable health 
care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  38 C.F.R. § 3.361(d). 

When evaluating the evidence of record, the Board must 
analyze its credibility and probative value, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The analysis of this claim begins with the question of 
whether competent evidence shows that the veteran has any 
disability of the spine that had its onset during, or became 
worse as a result of the hospitalization in question.  Review 
of the June 2003 hospitalization records of the veteran, 
which include extensive and detailed nursing notes, surgical 
report, and discharge summary, does not provide any basis for 
a finding that the veteran sustained injuries to his 
cervical, thoracic, and lumbar spine as a result of a fall or 
falls during the hospitalization or that any falls that might 
have resulted in the disabilities in question occurred.  
Hospitalization records document concerns regarding the 
veteran's increased risk for falls, and the specific 
precautions taken, i.e., that he was to ambulate only with 
assistance, and that the guardrails on the sides of his bed 
were raised.  Notably, they do not note any reports of falls 
or complaints pertaining to the spine.  The sparse evidence 
regarding the veteran's physical condition at hospital 
discharge all contraindicates that spine disability was 
incurred or additional spine disability was superimposed 
during the hospitalization.  It shows that the veteran walked 
with a steady gait, felt "great", and was in no acute 
distress.  

In support of his claim the veteran has submitted a statement 
an osteopath who indicates that he examined the veteran and 
reviewed his medical records, and opines that he has 
cervical, thoracic, and lumbar spine disabilities from 
"multiple falls" due to "negligent" care and supervision 
following the veteran's surgery during the hospitalization in 
question.  It is unclear what records Dr. H. reviewed.  He 
does not identify the specific records he relied on for his 
opinion.  On close review of the clinical records of the 
hospitalization in question, including nursing notes, the 
Board finds none that document or even suggest that falls 
actually occurred during the hospitalization, that injuries 
to the spine occurred during the hospitalization, or that any 
care provided was negligent or less than in accordance with 
the standard of care required.  

Because Dr. H's opinion does not identify any supporting 
clinical records for his factual premises that the veteran 
had multiple falls during the VA hospitalization in question, 
and sustained spine injuries in such falls, and because the 
opinion must otherwise be based on the veteran's accounts, 
which the Board finds not credible, that opinion has no 
probative value in this matter.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a medical opinion based solely upon an 
unsubstantiated history as related by the veteran is not 
accepted as a credible medical opinion).  Regarding the 
veteran's accounts of multiple falls during the 
hospitalization resulting in serious injuries to all segments 
of the spine it is simply beyond credibility that multiple 
such events resulting in serious bodily injury could have 
occurred and not been reported in the hospitalization 
records.  As was noted previously, the only evidence from 
which the veteran's condition at hospital discharge could be 
inferred, reports that he ambulated with a steady gait, felt 
great and was in no acute distress contraindicates that he 
had spine disability due to falls during the hospitalization. 
In summary, while the Board has no reason to question that 
the veteran had significant disability of the spine when he 
was seen Dr. H. in November 2003 (and as shown by subsequent 
medical records), the thorough, contemporaneous medical 
evidence pertaining to his June 2003 VA hospitalization 
contraindicates that any disability of the veteran's 
cervical, thoracic, or lumbar spine is related to that period 
of hospitalization.  

While the analysis does not need to proceed any further, the 
Board also notes that the preponderance of the competent 
evidence of record is against a finding that there was 
carelessness, negligence, accident, lack of proper skill or 
error of judgment on the part of any of the VA hospital 
personnel in the care the veteran received during the VA 
hospitalization in question.  The records of the 
hospitalization reflect attentiveness to the veteran's 
special needs and prompt response to concerns raised by his 
wife.  Notably, Dr. H's broad assertions that there was 
"negligent medical care" provided are nonspecific as to the 
records that support such opinion.  

In light of the foregoing, the Board fids that the veteran is 
not shown to have any disability/additional disability of the 
cervical, thoracic, or lumbar spine as the result of 
hospitalization and/or treatment by VA in June 20003.  The 
threshold requirement for establishing entitlement to 
benefits under 38 U.S.C.A. § 1151 is not met; hence, the 
claim must be denied.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
cervical, thoracic, and/or lumbar spine disability claimed to 
be the result of a June 2003 VA hospitalization is denied.



REMAND

The veteran's claim for service connection for PTSD was 
denied in an unappealed April 2004 rating decision.  He 
attempted to reopen the claim in May 2005.  One of his 
claimed stressor events in service is an alleged incident 
when he was stabbed in the back during an assault and 
required stitches for treatment.  Among the evidence he 
submitted in his attempt to reopen this claim is a single 
page appearing to be a service medical record and noting 
suture removal in March 1974 at Patuxent River Naval 
Hospital.  This page does not show patient identification or 
the anatomical location of the sutures removed.  
Significantly, it is not among the service medical records 
(SMRs) of the veteran in his claims folder.  In and of 
itself, this page submitted by the veteran is insufficient to 
reopen his claim; as it appears to be part of a larger record 
that may be in the veteran's possession and may shed further 
light on the matter, any such additional records must be 
secured.  

Another stressor event described by the veteran is to the 
effect that while he was in the military he was involved in 
an attempted rescue following a civilian helicopter crash in 
the Patuxent River in Maryland.  His accounts of this event 
have varied and to date he has not provided sufficient 
details (e.g., the date and location of the crash, and the 
precise nature his own involvement), so as to allow for 
corroboration of the stressor.  As the case is being remanded 
anyway, and because the event as described would appear to be 
eminently verifiable (if it occurred and the veteran was 
involved as described), he should be afforded further 
opportunity to provide identifying information.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
submit any additional SMRs that may be in 
his possession, in particular any 
containing additional information on 
treatment for his reported stabbing in 
service.  In conjunction with this request 
he should be advised of the provisions of 
38 C.F.R. § 3.158.  If he does not have 
any additional records, he should so 
specify.  He should also be afforded the 
opportunity to provide additional specific 
details (e.g., the date and location of 
the crash, and the precise nature his own 
involvement) regarding the civilian 
helicopter crash he alleges to be a 
stressor event in service.  The RO should 
arrange for any additional development 
suggested by the veteran's responses.

2.  The RO should then review this claim.  
If it remains denied, the RO should issue 
an appropriate supplemental statement of 
the case, and give the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


